DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-18) in the reply filed on 6/2/2022 is acknowledged. Claims 1-18 and new claims 21-22 are under consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zi et al (US 10,073,347) in view of Waller et al (US 2018/0046086).
	With respect to Claim 1, Zi et al discloses a method of manufacturing a semiconductor device comprising: forming a first protective layer over an edge portion of a first main surface of a semiconductor substrate (Figure 1, 102); forming a photoresist layer over the first main surface of the semiconductor substrate (Figure 1, 104); removing the protective layer (Figure 1, 106); selectively exposing the photoresist layer to actinic radiation (Figure 1, 108; column 5, lines 55-67); forming a second protective layer over the edge portion of the first main surface of the semiconductor substrate (Figure 1, 110) ; developing the selectively exposed layer to form a patterned photoresist layer (Figure 1, 114); and removing the second protective layer (Figure 1, 116). See Figure 1 and corresponding text; especially column 5, line 40 to column 8, line 25.
Zi et al differ from the Claims at hand in that Zi et al do not disclose a metal-containing photoresist layer.
Waller et al is relied upon to disclose the use of metal containing resists is known in the art for the benefit of patterning, and disclose their benefit of improved absorption of UV light and high etch contrast. See paragraphs 13-17.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use the metal containing photoresist in the process of Zi et al, for its known benefit of enhanced absorption of UV light and high etch selectivity as disclosed by Waller et al. The use of a known component, metal containing photoresist, for its known benefit in the art, would have been prima facie obvious to one of ordinary skill in the art. 
With respect to Claim 2, Zi et al  and Waller et al make obvious “the method comprises a first heating of the selectively exposed metal-containing photoresist layer and the second protective layer at a temperature of 100 degrees to 200 degrees Celcius for 10 seconds to 5 minutes”. See column 7, lines 55-65 of Zi et al. 
	With respect to Claim 3, Zi et al and Waller et al make obvious “ wherein the semiconductor substrate is placed on a heated surface during the first heating”. See column 5, lines 5-25 of Zi et al. 
	With respect to Claim 5, Zi  et al and Waller et al make obvious “comprising a second heating of the first protective layer at a temperature of 40 degrees Celcius to 120 degrees Celcius before forming the metal containing photoresist layer”, as Zi et al disclose a range of 130 to 170 degrees Celcius See column 5, lines 5 to 25. Even though Zi et al does not explicitly disclose a temperature range of “40 degrees Celcius to 120 degrees Celcius”, normally it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). 
	With respect to Claim 6, Zi et al  and Waller et al make obvious “further comprising a third heating of the first protective layer and the metal containing photoresist layer before removing the first protective layer”. See column 5, lines 5 to 25. Moreover, duplication of a known process for its known benefit would have been prima facie obvious to one of ordinary skill in the art. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960). 
	With respect to Claim 7, Waller et al disclose the metal containing photoresist layer includes one or more of Cs, Ba, La, Ce, In, Sn or Ag. See paragraph 15. 
	With respect to Claim 8, Zi et al and Waller et al make obvious the limitation “wherein a concentration of metal in the metal-containing photoresist layer ranges from 10 wt. % to 80 wt. % based on a total weight of the metal containing photoresist layer”, normally it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). 
	With respect to Claim 9, Zi et al disclose the first protective layer and the second protective layer comprise organic material. See column 4, lines 20-60 and 7, lines 35-55. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zi et al (US 10,073,347) in view of Waller et al (US 2018/0046086) as applied to claims 1-3 and 5-9 above, and further in view of KR 100357471.
	Zi et al and Waller et al are relied upon as discussed above. Moreover, Zi disclose a heating operation over the exposed photoresist layer and the second protective layer. Figure 1, 112 and column 7, lines 50-65.
	However, neither reference disclose “a gas at a temperature of 100 degrees Celcius to 190 degrees Celcius flowed over the selectively exposed metal-containing photoresist layer and the second protective layer during the first heating”, as required by Claim 4.
	KR 100357471 pertains to semiconductor processing and is relied on to disclose a gas at a temperature of 100 degrees Celcius to 190 degrees Celcius flowed over a semiconductor wafer during a baking step, and its benefit of uniform heating. See page 9, last 20 lines.
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention to flow a gas during the baking step of Zi et al and Waller et al, for its known benefit of uniform temperature distribution as disclosed by KR 100357471. 
	With respect to Claim 4, the combined references make obvious the limitation “a gas at a temperature of 100 degrees Celcius to 190 degrees Celcius flowed over the selectively exposed metal-containing photoresist layer and the second protective layer during the first heating”. See KR 100357471. See page 9, last 20 lines.

Claims 10-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zi et al (US 10,073,347)  in view of KR 100357471.
	With respect to Claim 10, Zi et al discloses a first protective layer over an edge portion of a first main surface of a semiconductor substrate (Figure 1, 102); forming a photoresist layer over the first main surface of the semiconductor substrate (Figure 1, 104); removing the first protective layer (Figure 1, 106); selectively exposing the photoresist layer to actinic radiation (Figure 1, 108; column 5, lines 55-67); forming a second protective layer over the edge portion of the first main surface of the semiconductor substrate (Figure 1, 110); and first heating the selectively exposed photoresist layer and the second protective layer in a heating chamber (post exposure baking, Figure 1, 112; and column 7, lines 55-65. See Figure 1 and corresponding text; especially column 5, line 40 to column 8, line 25.
	Zi et al does not explicitly disclose “ wherein during the first heating the selectively exposed photoresist layer and the second protective layer one or more parameters are controlled wherein the parameters are selected from: gas flow into the heating chamber, exhaust gas flow from the heating chamber, temperature of the gas flowing into the heating chamber, and relative humidity in the heating chamber”.
KR 100357471 pertains to semiconductor processing and is relied on to disclose a gas at a temperature of 100 degrees Celcius to 190 degrees Celcius flowed over a semiconductor wafer during a baking step, and its benefit of uniform heating. See page 9, last 20 lines.
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention to flow a gas during the baking step of Zi et al, for its known benefit of uniform temperature distribution as disclosed by KR 100357471. The determination of the temperature and flowrate would be within the skill of one of ordinary skill in the art to optimize the temperature distribution. It is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). 
	With respect to Claim 11, Zi et al and KR 100357471 make obvious the limitation “further comprising developing the selectively exposed photoresist layer to form a patterned photoresist layer”. See Figure 1, 118 of Zi et al. 
	With respect to Claim 13, KR 100357471 discloses the inlet temperature of the gas flowing into the heating chamber ranges from 100 degrees Celcius to 190 degrees Celcius. See last 20 lines of page 9. 
	With respect to Claim 14, and the limitation “the flow rate of the gas flowing into the heating chamber ranges from 5L/min to 40 L/min during the first heating”, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). 
	With respect to Claim 15, and the limitation “a flow rate of exhaust gas from the heating chamber ranges from 10L/min to 50 L/min during the first heating”, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). 
	With respect to Claim 16, and the limitation “ the relative humidity in the heating chamber ranges from 1% to 50% during the first heating”, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). As the environment in which the baking process takes place would have some humidity, Official Notice is taken of this fact, the determination of the optimum humidity would be within the skill of one of ordinary skill in the art. 
	With respect to Claim 17, Zi et al and KR 100357471 make obvious the limitation “ further comprising a second heating of the first protective layer at a temperature of 40 degrees Celcius to 120 degrees Celcius before forming the photoresist layer, as Zi et al disclose a range of 130 to 170 degrees Celcius. See column 5, lines 5 to 25. Even though Zi et al does not explicitly disclose a temperature range of “40 degrees Celcius to 120 degrees Celcius”, normally it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). 
	With respect to Claim 18, Zi et al and KR 100357471 make obvious “comprising a third heating of the first protective layer and the photoresist layer before removing the first protective layer”. See column 5, lines 5 to 25 of Zi et al. Moreover, duplication of a known process for its known benefit would have been prima facie obvious to one of ordinary skill in the art. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960). 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zi et al (US 10,073,347) in view of  KR 100357471 as applied to claims 10-11, and further in view of Waller et al (US 2018/0046086)
	Zi et al and KR 100357471 are relied upon as discussed above.
Zi et al differ from the Claims at hand in that Zi et al do not disclose a metal-containing photoresist layer, which comprises 10 wt. % to 80 wt. % of a metal based on a total weight of the photoresist layer, as required by Claim 12. 
Waller et al is relied upon to disclose the use of metal containing resists is known in the art for the benefit of patterning, and disclose their benefit of improved absorption of UV light and high etch contrast. See paragraphs 13-17.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use the metal containing photoresist in the process of Zi et al and KR 100357471, for its known benefit of enhanced absorption of UV light and high etch selectivity as disclosed by Waller et al. The use of a known component, metal containing photoresist, for its known benefit in the art, would have been prima facie obvious to one of ordinary skill in the art. Moreover, Zi et al, KR 100357471 and Waller et al make obvious the limitation “wherein a concentration of metal in the metal-containing photoresist layer ranges from 10 wt. % to 80 wt. % based on a total weight of the metal containing photoresist layer”, as normally it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). 
	


Allowable Subject Matter
Claims 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose or make obvious “selectively exposing the second metal-containing photoresist layer to actinic radiation to form a plurality of latent pattern features extending along the second direction and arranged along the first direction; forming a third protective layer over the edge portion of the first main surface of the semiconductor substrate; and developing the selectively exposed second metal- containing photoresist layer to form a patterned photoresist layer including a second plurality of pattern features”, as required by present Claims 21-22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
August 8, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812